DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-9, 12, 14, 16, and 21-36 are pending (claim set as filed on 08/17/2020).
Applicant’s election without traverse of Group I directed to the method claims is again acknowledged and therefore, claims 8-9, 12, 14, and 16 stand withdrawn as being directed to the non-elected apparatus claims.
	
Priority
	This application is a 371 of PCT/US2015/035584 filed on 06/12/2015, which has a provisional application no. 62/012,045 filed on 06/13/2014.

Information Disclosure Statement
	The Information Disclosure Statements filed on 08/17/2020, 10/21/2020, and 02/02/2021 have been considered.

Withdrawal of Rejections
The response and amendments filed on 08/17/2020 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or 
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-7, 21-33, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Millar (Isolation and Sub-fractionation of Mitochondria from Plants, 2001) in view of Colpan (US 2001/0047966 A1 – cited in the IDS filed on 01/02/2018). 
	Millar’s general disclosure relates to separation techniques and protocols for the isolation of plant mitochondria (see page 54: Introduction). 
Regarding claim 1, Millar teaches discloses “tissues should be processed as soon as possible following harvesting and cooling in order to maintain cell turgor and thus ensure maximal mitochondrial yields following homogenization” (see page 55: Section III’s first sentence). Millar further teaches once homogenization has been completed, the final suspension must be filtered to remove the majority of the starch and cell debris, kept at 4°C, and then filtration through four to eight layers of miracloth. The filtered homogenate is then poured into 50, 250, or 500 mL centrifuge tubes, depending on the volume of the preparation, and centrifuged for 5 min at 1000 g max, in a fixed angle rotor fitted to a Beckman or Sorvall nd full ¶). Millar discloses isolated mitochondria without significant losses of membrane integrity and respiratory function (i.e. viable and respiration-competent mitochondrion) (see pages 62-63, adjoining ¶). 
Regarding claims 7, 25, and 28, Millar teaches that all tissues should then be cooled to 2-4°C before proceeding (see page 55, 1st full ¶). Millar teaches depending on the tissue, homogenization can be done in several vessels such as in a precooled mortar and pestle, beaker, or blender (see pages 55-56, adjoining ¶). Millar discloses that care should be taken so that the tissue is free of fungal or bacterial contamination and should be washed in cold sterile water or, in cases of potential contamination, surface sterilized for 2 min in sodium hypochlorite stock solution (see page 55, 1st full ¶). As noted above, Millar teaches once homogenization has been completed, the final suspension must be filtered to remove the majority of the starch and cell debris, and centrifuged at 4°C. 
Regarding claims 33 and 35-36, Millar discloses that mitochondria can be isolated from virtually any plant tissue (see page 54: Section II). As noted above, Millar teaches discloses “tissues should be processed as soon as possible following harvesting and cooling in order to maintain cell turgor and thus ensure maximal mitochondrial yields following homogenization” (see page 55: Section III’s first sentence).
However, Millar does not teach a filtration apparatus that comprises filters having a pore-sizes of: (i) 30-50 µm, (ii) 15-50 µm, or (iii) 5-20 µm (claims 1-2, 5, and 21-23); or claims 5-6, and 24).
Colpan’s general disclosure relates to a method of isolating cell components comprising passing a sample through a filter wherein the pore size decreases in the direction of flow of the sample through the filter (see abstract ¶ [0001]-[0005]). Colpan teaches a filtration device comprising filters with a top layer having a pore size from 100-300 microns, a second layer having a pore size from 30-100 microns, and a third layer having a pore size from 5-30 microns. The pore size of the filter layer is in the range of from 5-500 μm at an overall filter layer thickness of from 0.1 to 10 mm. (see ¶ [0010]-[0011], [0020]). 
At the time of filing, it would have been obvious to one of ordinary skill in the art to first employ a filtration apparatus wherein the filters decreases in pore-size in the direction of the sample flow such as taught by Colpan in the method of Millar. The ordinary artisan would have been motivated to do so is because Colpan teaches a filtration apparatus that can facilitate the isolation of cell components. The ordinary artisan would have had a reasonable expectation of success is because Millar also uses four to eight layer filters for filtration and Colpan similarly uses a multi-layered filter filtration unit for cell component separation. Thus, it is considered as a simple substitution and/or combining of known prior art elements according to known methods to yield predictable results (MPEP 2141(III)). Furthermore, regarding the filter pore-size range, a prima facie case of obviousness exists where the claimed ranges overlap or lie outside ranges disclosed by the prior art (MPEP 2144.05(I)) because Colpan emphasizes a filter configuration that decreases continuously or discontinuously from about 100-500 microns to 5-30 microns in the flow direction and the pore size filter layers varies in its range (see Colpan at ¶ [0020]).
claims 5-6, 24, 27, and 29-30 pertaining to centrifugation limitations, the secondary reference of Colpan teaches “sample flow during filtration may be facilitated by applying elevated pressure or reduced pressure. However, due to the pore size configuration of the filter, passage of the sample to be filtrated through the filter is also possible solely by gravity as the driving force. Furthermore, in order to make the passage of sample through the filter more rapid, the sample may also be passed through the filter by centrifugation (see ¶ [0006], [0003]). In other words, Colpan is suggesting that the filtration may be based solely by gravity (without centrifugation) but also indicates that centrifugation may make the process more rapid. Therefore, this is suggestive teaching that the process may be performed with or without centrifugation at any point in time. Moreover, one of ordinary skill in the art would reasonably understand that such centrifugation parameters (e.g. revolution power/speed and duration) are considered to be mere adjustments of particular conventional working conditions which is deemed a matter of judicious selection and routine optimization within the purview of the skill artisan. Therefore, the disclosure of Colpan and/or Millar establishes the conditions of variable parameters such that one of ordinary skill in the art would recognize that the centrifugation settings is a result effective variable dependent upon the desired biological target particle as it is considered well known that centrifugation parameters are based on densities and facilitates rapid filtration or separation (see Colpan at ¶ [0006]). This is motivation for someone of ordinary skill in the art to practice or test the parameter widely to find those that are functional or optimal which then would be inclusive or cover the steps as instantly claimed. Absent any teaching of criticality by the Applicant concerning the centrifugation settings, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP 2144.05 II).
claims 26 and 31-32, claim interpretation: the “wherein” clause is interpreted as an intended result of the method claim and is not given weight when it simply expresses the intended result of a process step positively recited. It is noted though, that Millar recognizes the urgency to process the tissues as soon as possible following harvesting in order to maintain cell turgor and thus ensure maximal mitochondrial yields wherein preparation of the mitochondrial fraction should be undertaken as quickly as possible given the step involved without samples warming above 4°C and without storage for extended periods between centrifugation runs (see Millar’s page 56, last sentence). 

Claims 3-4 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Millar in view of Colpan as applied to claims 1-2, 5-7, 21-33, and 35-36 above, and in further view of Facundo (Mitochondrial ATP-sensitive K+ channels are redox-sensitive pathways that control reactive oxygen species production, 2007 – previously cited).
	The combined teachings of Millar and Colpan, herein referred to as modified-Millar, are taught above as it pertains to a method of isolating viable and respiration competent mitochondrion using a filtration apparatus wherein the filters decreases in pore-size in the direction of the sample flow.
In regards to the solution, Millar teaches a basic homogenization medium consists of 0.3-0.4 M of an osmoticum (sucrose or mannitol), 1-5 mM of a divalent cation chelator (EDTA or EGTA), 25-50 mM of a pH buffer (MOPS, TES, or Na-pyrophosphate), and 5-10 mM of a reductant (cysteine or ascorbate), which is added just prior to homogenization. Millar also teaches a homogenization medium consisting of 0.4 M mannitol, l mM EGTA, 25 mM MOPS- 
In regards to the mitochondria source, Millar discloses mitochondria from plants share significant similarities with those from other eukaryotic organisms in terms of both their structure and function (see page 54, first sentence).
However, modified-Millar does not have specific teachings of: 10 mM K+HEPES to homogenize the tissue or wet the filter (claims 3-4); or from a mammalian source (claim 34).
Facundo teaches mitochondria were isolated from male rats wherein “rat hearts were removed and immediately washed in ice-cold buffer containing 300 mM sucrose, 10 mM K+Hepes buffer, pH 7.2, and 1 mM K+EGTA. The tissue was minced finely and incubated in the presence of protease Type I for 10 min. Excess protease was removed by washing the heart fragments with the same buffer containing 1 mg/mL BSA. The tissue was then homogenized manually. Nuclei and cellular residues were pelleted by centrifugation at 600 g for 5 min. The last supernatant was re-centrifuged at 9000 g for 8 min in order to obtain mitochondrial pellet” (see page 1041, left col.). 
At the time of filing, it would have been first obvious to one of ordinary skill in the art to first envisage the isolation of mitochondrion from a rat tissue cell homogenate and a buffer solution comprising 10 mM K+Hepes such as taught by Facundo in the isolation methods of modified-Millar. To an ordinary artisan, the use of homogenizing buffer solutions in the preparation process of maintaining cell homogenates integrity are considered well known, routine, and conventional in the field of cellular disruption and isolation. Moreover, the wetting of a filter would facilitate the filtration flow process are commonly employed in the laboratory setting. Thus, it is considered as a simple substitution of buffers and/or combining prior art 

Examiner’s Response to Arguments
Applicant’s arguments filed on 08/17/2020 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. 
	In response to Applicant’s argument that “While both of the cited references might be regarded as belonging to the same field, they relate to very different subject matter (nucleic acids vs. mitochondria)”, this argument is not persuasive for the reason explained in the prior interview where the Examiner had indicated that Colpan is a secondary reference relied upon for its differential filtration technique to enhance or additive effect to Millar's process of isolating mitochondrion. Thus, using Colpan’s differential filtration technique is a known process and considered a mere simple combination to help facilitate Millar’s purpose to obtain purer mitochondrion isolates. Thus, the Examiner maintained the position that using such differential filtration would not render primary Millar's process inoperable for its intended purpose. In other words, Coplan is no longer applied as a primary reference but merely used for disclosing a well-known technique in the art (e.g. differential filtration). 
In response to Applicant’s argument that “Specifically, the claimed method does not make use of repeated differential centrifugation, resulting in reduced processing time and possibly an improved yield”, this argument is not persuasive because the claim’s transitional phrase of “comprising” is inclusive or open-ended and does not exclude additional, un-recited elements or method steps (MPEP 2111.03). In other words, the claim’s transitional phrase does 
In response to Applicant’s argument that “Colpan, on the other hand, teaches filtration devices and methods for nucleic acid isolation that employ harsh conditions and multiple filtration and chromatography steps”, this argument is not persuasive because Colpan is a secondary reference relied upon for the technique of differential filtration and not for its teaching of harsh chemical (i.e. the reason why Colpan was withdrawn as the primary reference). The MPEP at 707.07(f) states that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art”. Thus, Colpan addresses differential filtration which is based upon sequential filtration based upon particle size separation and thus, selection and using various filter sizes based upon the desired target is readily apparent and understood by an ordinary artisan.
	In response to Applicant’s principle argument and alleged point of novelty that “the present invention would still be novel and non-obvious, as it is applicant's specification that shows, for the first time, that the sequential filtration procedure, rather than repeated differential centrifugation, can be used to isolate viable, respiration-competent mitochondria suitable for clinical use in 30 minutes or less”, these arguments are not persuasive because the position is maintained that the claims does not exclude/restrict repeated or repetitive centrifugation. Moreover, the technique of differential filtration (i.e. layers of decreasing filter sizes) is a readily 
	Accordingly, for the reasons of record, the claimed invention remains prima facie obvious over the cited prior art combinations of record.

Conclusion
	No claims were allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653